Name: 2007/114/EC: Commission Decision of 8 February 2007 amending Commission Decision 2005/56/EC setting up the Education, Audio-visual and Culture Executive Agency for the management of Community action in the fields of education, audio-visual and culture in application of Council Regulation (EC) No 58/2003 (Text with EEA relevance )
 Type: Decision
 Subject Matter: EU institutions and European civil service;  communications;  culture and religion;  education;  European construction
 Date Published: 2007-08-24; 2007-02-17

 17.2.2007 EN Official Journal of the European Union L 49/21 COMMISSION DECISION of 8 February 2007 amending Commission Decision 2005/56/EC setting up the Education, Audio-visual and Culture Executive Agency for the management of Community action in the fields of education, audio-visual and culture in application of Council Regulation (EC) No 58/2003 (Text with EEA relevance) (2007/114/EC) THE EUROPEAN COMMISSION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (1), and in particular Article 3(1) thereof, Whereas: (1) Under Article 4 of Commission Decision 2005/56/EC (2), the Education, Audio-visual and Culture Executive Agency (hereinafter referred to as the Agency) is responsible for certain tasks relating to the management of Community programmes in the fields of education, audio-visual and culture. (2) On 31 December 2006 most of the programmes entrusted to the Agency have expired, to be replaced by new programmes covering the period from 1 January 2007 to 31 December 2013. (3) The external evaluation carried out in November 2006 by the Commission, in accordance with Article 3(2) of Decision 2005/56/EC, showed that use of the Agency is the best way to manage certain centralised strands of the Community programmes in the fields of education, audio-visual and culture. This evaluation recommended that the Agencys tasks be extended to include the management of the centralised strands of the new programmes in the fields of education, audio-visual and culture. (4) In the light of this evaluation, the Agency will be entrusted with not only the management of these new programmes but also the management of projects which, although coming under the Agency's current areas of competence, could be financed by other provisions or resources, i.e. those which could be financed by the Communitys aid to the countries of the western Balkans, the resources of the European Development Fund, certain European neighbourhood and partnership policy instruments, the financing instrument for development cooperation and certain agreements concluded by the Community with third countries in the fields of education, vocational training and youth. (5) Moreover, the Commission wishes to entrust to the Agency the implementation, at Community level, of the information network on education in Europe (Eurydice) referred to in action 6.1 of the second phase of the Community action programme in the field of education Socrates and by the horizontal programme of the action programme in the field of lifelong learning. (6) Lastly, to ensure the stable and effective management of the new programmes entrusted to the Agency, the Agencys lifespan should be amended and brought into line with the length of these new programmes. The lifespan of the Agency must also include a phasing-out period of two years relative to the implementation period of these new programmes (2014-2015), so as to allow the Agency to complete the projects selected over the last year of this implementation period. (7) Decision 2005/56/EC must consequently be amended. (8) The provisions set out by this Decision are in accordance with the opinion of the Committee for Executive Agencies, HAS DECIDED AS FOLLOWS: Article 1 Decision 2005/56/CE is amended as follows: 1. Article 3(1) shall be replaced by the following: 1. The Agency is hereby established for the period beginning on 1 January 2005 and ending on 31 December 2015. 2. Article 4(1) shall be replaced by the following: 1. The Agency is hereby entrusted with the management of certain strands of the following Community programmes: 1. the second phase of the Community action programme in the field of education Socrates  (2000-2006), approved by Decision 253/2000/EC of the European Parliament and of the Council (3); 2. the second phase of the Community vocational training action programme Leonardo da Vinci  (2000-2006), approved by Council Decision 1999/382/EC (4); 3. the Youth  Community action programme (2000-2006), approved by Decision 1031/2000/EC of the European Parliament and of the Council (5); 4. the Culture 2000  programme (2000-2006), approved by Decision 508/2000/EC of the European Parliament and of the Council (6); 5. projects in the field of higher education which could be funded under the provisions on assistance for the partner States of Eastern Europe and Central Asia (2000-2006), as provided for in Council Regulation (EC, Euratom) No 99/2000 (7); 6. projects in the field of higher education which could be funded under the provisions on assistance for Albania, Bosnia-Herzegovina, Croatia, the Federal Republic of Yugoslavia and the Former Yugoslav Republic of Macedonia (2000-2006), as approved under Council Regulation (EC) No 2666/2000 (8); 7. projects which could be funded under the provisions of the Agreement between the European Community and the United States of America renewing a programme of cooperation in the field of higher education and vocational education and training (2001-2005), approved by Council Decision No 2001/196/EC (9); 8. projects which could be funded under the provisions of the Agreement between the European Community and the Government of Canada renewing a cooperation programme in the field of higher education and training (2001-2005), approved by Council Decision No 2001/197/EC (10); 9. the programme to encourage the development of European audio-visual works (MEDIA Plus  Development, Distribution and Promotion) (2001-2006), approved by Council Decision 2000/821/EC (11); 10. the training programme for professionals of the European audio-visual programme industry (MEDIA-Training) (2001-2006), approved by Decision 163/2001/EC of the European Parliament and of the Council (12); 11. the multiannual programme for the effective integration of information and communication technologies (ICT) in education and training systems in Europe (e-Learning) (2004-2006), approved by Decision 2318/2003/EC of the European Parliament and of the Council (13); 12. the Community action programme to promote active European citizenship (civic participation) (2004-2006), approved by Council Decision 2004/100/EC (14); 13. the Community action programme to promote bodies active at European level in the field of youth (2004-2006), approved by Decision No 790/2004/EC of the European Parliament and of the Council (15); 14. the Community action programme to promote bodies active at European level and support specific activities in the field of education and training (2004-2006), approved by Decision 791/2004/EC of the European Parliament and of the Council (16); 15. the Community action programme to promote bodies active at European level in the field of culture (2004-2006), approved by Decision 792/2004/EC of the European Parliament and of the Council (17); 16. projects in the field of higher education which could be financed by resources from the Ninth European Development Fund (2000-2007) (18); 17. the programme for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries (Erasmus Mundus) (2004-2008), approved by Decision 2317/2003/EC of the European Parliament and of the Council (19); 18. projects which could be funded under the provisions of the Agreement between the European Community and the United States of America renewing the programme of cooperation in higher education and vocational education and training (2006-2013), approved by Council Decision 2006/910/EC (20); 19. projects which could be funded under the provisions of the Agreement between the European Community and the Government of Canada establishing a cooperation framework in the fields of higher education, training and youth (2006-2013), approved by Council Decision 2006/964/EC (21); 20. the action programme in the field of lifelong learning (2007-2013), approved by Decision 1720/2006/EC of the European Parliament and of the Council (22); 21. the Culture  programme (2007-2013), approved by Decision 1855/2006/EC of the European Parliament and of the Council (23); 22. the programme Europe for Citizens  to promote active European citizenship (2007-2013), approved by Decision 1904/2006/EC of the European Parliament and of the Council (24); 23. the Youth in Action programme (2007-2013), approved by Decision 1719/2006/EC of the European Parliament and of the Council (25); 24. the support programme for the European audio-visual sector (MEDIA 2007) (2007-2013), approved by Decision 1718/2006/EC of the European Parliament and of the Council (26); 25. projects in the field of higher education and youth which could be funded under the provisions of the Instrument for Pre-Accession Assistance (IPA) (2007-2013) established by Council Regulation (EC) No 1085/2006 (27); 26. projects in the field of higher education which could be funded under the provisions on aid for economic cooperation with the developing countries in Asia, approved under Council Regulation (EEC) No 443/92 (28); 27. projects in the field of higher education which could be funded under the provisions of the European neighbourhood and partnership instrument created by Regulation (EC) No 1638/2006 of the European Parliament and of the Council (29); 28. projects in the field of higher education which could be funded under the provisions of the instrument of financing for development cooperation, established by Regulation (EC) No 1905/2006 of the European Parliament and of the Council (30). 3. the following point (d) shall be added to Article 4(2): (d) the implementation, at Community level, of the network of information on education in Europe (Eurydice) for the collection, analysis and dissemination of information and the production of studies and publications.; 4. Article 6 shall be replaced by the following: Article 6 Subsidy Without prejudice to any other revenue, the Agency shall receive, for its operation, a subsidy entered in the General Budget of the European Communities and resources from the European Development Fund. This subsidy and these resources shall be taken from the funds allocated to the programmes referred to in Article 4(1) and, if necessary, from the funds allocated to other Community programmes the implementation of which has been entrusted to the Agency pursuant to Article 4(3). Article 2 This Decision shall enter into force on 1 January 2007. Done at Brussels, 8 February 2007. For the Commission JÃ ¡n FIGEÃ ½ Member of the Commission (1) OJ L 11, 16.1.2003, p. 1. (2) OJ L 24, 27.1.2005, p. 35. (3) (1)* OJ L 28, 3.2.2000, p. 1. Decision as last amended by Regulation (EC) No 885/2004 (OJ L 168, 1.5.2004, p. 1). (4) (2)* OJ L 146, 11.6.1999, p. 33. Decision as last amended by Regulation (EC) No 885/2004. (5) (3)* OJ L 117, 18.5.2000, p. 1. Decision as last amended by Regulation (EC) No 885/2004. (6) (4)* OJ L 63, 10.3.2000, p. 1. Decision as last amended by Regulation (EC) No 885/2004. (7) (5)* OJ L 12, 18.1.2000, p. 1. Regulation as amended by Council Regulation (EC) No 2112/2005 (OJ L 344, 27.12.2005, p. 23). (8) (6)* OJ L 306, 7.12.2000, p. 1. Regulation as last amended by Regulation (EC) No 2112/2005. (9) (7)* OJ L 71, 13.3.2001, p. 7. (10) (8)* OJ L 71, 13.3.2001, p. 15. (11) (9)* OJ L 336, 30.12.2000, p. 82. Decision as last amended by Regulation (EC) No 885/2004. (12) (10)* OJ L 26, 27.1.2001, p. 1. Decision as last amended by Regulation (EC) No 885/2004. (13) (11)* OJ L 345, 31.12.2003, p. 9. (14) (12)* OJ L 30, 4.2.2004, p. 6. (15) (13)* OJ L 138, 30.4.2004, p. 24. (16) (14)* OJ L 138, 30.4.2004, p. 31. (17) (15)* OJ L 138, 30.4.2004, p. 40. (18) (16)* Fund created by the Internal Agreement between the Representatives of the Governments of the Member States, meeting within the Council, on the Financing and Administration of Community Aid under the Financial Protocol to the Partnership Agreement between the African, Caribbean and Pacific States and the European Community and its Member States, signed in Cotonou (Benin) on 23 June 2000, and the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the EC Treaty applies (OJ L 317, 15.12.2000, p. 355). (19) (17)* OJ L 345, 31.12.2003, p. 1. (20) (18)* OJ L 346, 9.12.2006, p. 33. (21) (19)* OJ L 397, 30.12.2006, p. 14. (22) (20)* OJ L 327, 24.11.2006, p. 45. (23) (21)* OJ L 372, 27.12.2006, p. 1. (24) (22)* OJ L 378, 27.12.2006, p. 32. (25) (23)* OJ L 327, 24.11.2006, p. 30. (26) (24)* OJ L 327, 24.11.2006, p. 12. (27) (25)* OJ L 210, 31.7.2006, p. 82. (28) (26)* OJ L 52, 27.2.1992, p. 1. Regulation as last amended by Regulation (EC) No 2112/2005. (29) (27)* OJ L 310, 9.11.2006, p. 1. (30) (28)* OJ L 378, 27.12.2006, p. 41.;